

SEVERANCE AGREEMENT
AND GENERAL RELEASE


This SEVERANCE AGREEMENT AND GENERAL RELEASE (this “Agreement” or “Agreement and
General Release”) is made between Mark D. Rogers (“Rogers” or “Employee”) and
SCI Services, Inc., a Virginia corporation, and its affiliates, subsidiaries,
parent, predecessors, successors, and assigns (referred to herein, collectively
and individually, as “Saxon” or “Company”). For purposes of this document, the
term “Affiliates” means all affiliates including without limitation Saxon
Capital, Inc., a Maryland corporation, and its directly or indirectly
wholly-owned subsidiaries.


REASONS FOR AGREEMENT AND GENERAL RELEASE


A. Employee is separating from employment with Saxon.


B. Employee has agreed to comply with certain non-disclosure, non-disparagement,
non-solicitation and cooperation provisions and provide a release to the Company
in exchange for the consideration from the Company specified below.


AGREEMENT AND GENERAL RELEASE


For and in consideration of the mutual promises and commitments specified
herein, the parties agree as follows:


1. Termination. Employee separation from employment with Saxon is effective July
14, 2005 (the “Termination Date”).


2.  General Release. In consideration for the Severance Payment, Employee
agrees, for himself and his heirs, representatives, successors, and assigns,
that he has been finally and permanently separated from employment with Saxon,
and that he waives, releases, and forever discharges Saxon, its owners,
shareholders, directors, officers, employees, and agents, to the maximum extent
permissible by law, from any and all claims, known or unknown, that he has or
may have relating to or arising out of his employment with Saxon and the
termination thereof, including but not limited to any claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Employee Retirement Income Security Act, the
Family and Medical Leave Act, or any other federal, state, or local law relating
to Employee’s employment, bonus plans, employee benefits, or the termination of
employment, excepting only his vested benefits under Saxon’s 401(K) Plan and any
COBRA benefits provided in accordance with the provisions of this Agreement and
General Release.


3.  Special Disclosure: Age Discrimination Release Notification. The General
Release, paragraph includes a Release of all claims under the Age Discrimination
in Employment Act (“ADEA”) and, therefore, pursuant to the requirements of the
ADEA, Employee acknowledges and agrees:


(a) that he has been advised that this release includes, but is not limited to,
all claims of age discrimination under the ADEA arising up to and including the
date of execution of this release but does not waive rights or claims that may
arise after the date the waiver is executed;


(b) that he is hereby advised to consult with an attorney or other advisor of
his choosing before executing this Agreement and General Release concerning his
rights and obligations hereunder;


(c) that he has been advised to consider fully this release before executing it;


(d) that he has been offered ample time and opportunity of at least twenty-one
(21) days to consider the release before executing it; and


(e) that this release shall become effective and enforceable seven (7) days
following the executing of this Agreement and General Release by Employee (the
“Effective Date”), during which seven (7) day period Employee may revoke his
acceptance of this Agreement and general Release by delivering written notice of
revocation to Saxon Capital, Inc., 4860 Cox Road, Suite 300, Glen Allen, VA
23060, Attention: General Counsel. No payments with respect to the Severance
Payment shall be made prior to the expiration of this seven-day revocation
period.


4. Non-Disclosure.


(a) Nondisclosure of Proprietary Information. At all times during and after
Employee's employment with the Company, Employee agrees to keep in strict
confidence and trust all Proprietary Information (as defined below) and not to
use or disclose (or induce or assist in the use or disclosure of) any
Proprietary Information without the prior express written consent of the
Company. Employee acknowledges that irreparable injury will result to the
Company from Employee’s violation or continued violation of the terms of this
Section 2, and Employee expressly agrees that the Company shall be entitled, in
addition to damages and any other remedies provided by law, to an injunction or
other equitable remedy respecting such violation or continued violation. For
purposes of this Agreement and General Release, "Proprietary Information" shall
mean information generally unavailable to the public that has been created,
discovered, developed or otherwise become known to the Company or in which
property rights have been assigned or otherwise conveyed to the Company,
including any modifications or enhancements thereto, which information has
material economic value or potential material economic value to the Company or
the business in which the Company is or will be engaged. Proprietary Information
shall include, but not be limited to, financial, sales and distribution
information; business plans, strategies and forecasts; lists of employees,
employment information, contractors, customers, agents and independent brokers;
trade secrets; processes; formulas; data; know-how; negative know-how;
improvements; discoveries; developments; designs; inventions; techniques;
proposals; reports; client information; and software programs and information
(whether or not expressed in written form). Such restrictions on the use or
disclosure of Proprietary Information do not extend to any item of information
which (i) is publicly known immediately prior to the time of its disclosure,
(ii) is lawfully received from a third party not bound in a confidential
relationship to the Company or (iii) is published or otherwise made known to the
public by the Company.


(b) Return of Proprietary Information and Property. Upon termination of
employment, Employee will deliver to the Company all Proprietary Information and
any equipment, supplies, facilities and other tangible property owned, leased or
contracted for by the Company which property is in Employee's possession as of
the date of such termination. including without limitation all paper and
electronic company documents including memoranda, customer lists, price lists,
marketing materials, reports, and analyses, and all copies thereof, and that he
has destroyed any electronic copies of such materials remaining in his
possession after he has complied with the requirements of this paragraph.


5.  Non-Disparagement. Employee agrees to refrain from making disparaging
remarks, publicly or otherwise, regarding Saxon, its Affiliates, or the
employees, officers and directors thereof. Saxon agrees that it will instruct
its Human Resources Department staff and all Senior Vice Presidents and above to
refrain from making disparaging comments, publicly or otherwise, regarding
Employee.


6.  Non-Solicitation. Employee agrees that, for the period beginning on the
Effective Date and ending one (1) year from the date of the last payment made
pursuant to Section 9 herein, he shall not directly or indirectly solicit,
induce or attempt to solicit or induce any Company employee to discontinue his
or her employment with the Company or hire any Company employee.


7. Cooperation. Employee agrees that he will make himself reasonably available,
for a period of twelve (12) months from the Effective Date, for no more than
four (4) hours per month to respond to written or verbal inquiries from Saxon
related to Employee’s employment or areas of responsibility with Saxon.


8.  Specific Performance. Because of the difficulty of measuring economic losses
to the Company as a result of a breach of the foregoing covenants, and because
of the immediate and irreparable damage that could be caused to the Company for
which it would have no other adequate remedy, Employee agrees that the foregoing
covenants, in addition to and not in limitation of any other rights, remedies or
damages available to the Company at law, in equity or under this Agreement and
General Release, may be enforced by the Company in the event of the breach or
threatened breach by Employee, by injunctions and/or restraining orders. If the
Company is involved in court or other legal proceedings to enforce its rights
under this Agreement, then, in the event the Company prevails in such
proceedings, Employee shall be liable for the payment of reasonable attorneys'
fees, costs and ancillary expenses incurred by the Company in enforcing its
rights hereunder.


9. Payment. Saxon shall pay Employee the total sum of $356,302.00, divided into
twenty-four (24) equal installments, less withholdings required by applicable
law, each payable on the Company’s scheduled pay dates, beginning on the first
scheduled Company pay date after the Effective Date. Such sum and each
installment payment shall be referred to individually and collectively as the
“Severance Payment.” The Company shall pay Employee any accrued but unused
personal time as of the Termination Date, less applicable federal and state
withholding taxes and deductions required by law, regardless of whether he signs
this Agreement.


10.  Employment Transition Services. The Company shall provide Employee, at the
Company’s expense, employment transition services through Lee Hecht Harrison or
another provider selected by the Company for a period of six (6) months from the
Effective Date. The scope and quantity of services during such 6 month period
and any extension to such six (6) month period shall be at the Company’s sole
discretion.


11.  Cell Phone. Company shall reasonably cooperate in transferring the
individual cell phone account and phone number that may currently be
administered by the Company for Employee’s use to Employee. Employee agrees to
indemnify and hold Company harmless for any charges or costs incurred after the
Termination Date.


12. Medical and Other Coverage. Company shall continue to provide Employee with
the medical, dental and vision coverage in effect for Employee and Employee’s
dependents as of the Effective Date for a period of twelve (12) months from the
Effective Date and shall make deductions from the Severance Payments at the same
rate as Employee’s coverage costs, which the Company may adjust in accordance
with increases in group coverage costs. Employee may by timely election continue
group medical, dental, vision coverage and/or health care flexible spending
account, as applicable, pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).


13. Taxes. It is understood that the Severance Payment is subject to withholding
by Saxon as set out above. Should, for whatever reason, a federal, state, or
other governmental authority assert that any part of the Severance Payment is
subject to additional federal, state, or local tax, or any additional
withholding, Employee understands and agrees that he is responsible for and
shall hold Saxon harmless from the payment of any taxes, interest, penalties,
levies, or assessments applicable thereto.


14. No Admission. This Agreement and General Release does not constitute an
admission by Saxon of any sort as it relates to Employee’s employment and
termination.


15. Applicable Law. The parties agree that all questions with respect to the
construction and interpretation of the Agreement and General Release or rights
or obligations of the parties hereto shall be governed by the laws of the
Commonwealth of Virginia.


16. Severability. If any of the provisions, subsections, clauses or phrases
(collectively, “Provisions”) of this Agreement and General Release are held to
be invalid or unenforceable, all other provisions hereof shall nevertheless
continue in full force and effect unless the effect of such severance would
defeat the parties’ intent as set forth herein.


17. Entire Agreement.


(a) The parties understand and agree that all terms of this Agreement and
General Release are contractual and are not a mere recital. They represent and
warrant that they are competent and possess the full and complete authority to
covenant and agree as herein provided.


(b) Employee understands, agrees, and represents that the covenants made herein
and the releases herein executed may affect rights and liabilities of
substantial extent and agrees that the covenants and releases provided herein
are in his best interest. Employee represents and warrants that, in negotiating
and executing this Agreement and General Release, he has had an adequate
opportunity to consult with competent counsel or other representatives of her
choosing concerning the meaning and effect of each term and provision hereof,
and that there are no representations, promises, or agreements other than those
expressly set forth in writing herein.


(c) The parties have carefully read this Agreement and General Release in its
entirety; fully understand and agree to its terms and provisions; intend and
agree that it is final and binding and understand that, in the event of a
breach, either party may seek relief, including damages, restitution, and
injunctive relief, at law or in equity, in a court of competent jurisdiction.


IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing Agreement and General Release this 15th day of July, 2005.




EMPLOYEE:


By: /s/ Mark D. Rogers

--------------------------------------------------------------------------------

Mark D. Rogers


July 15, 2005
____________________________
Date




SCI SERVICES, INC.


/s/ Matthew W. Grey
_____________________________
By: Matthew W. Grey
Its: Senior Vice President

July 15, 2005
_____________________________
Date


 




STATE OF ____________


COUNTY OF __________
The foregoing instrument was acknowledged and signed before me by
______________________________________ this ______ day of __________________,
2005.




________________________________________
Notary Public


My Commission Expires: _______________












STATE OF ___________


COUNTY OF _________
The foregoing instrument was acknowledged and signed before me by
______________________________________ this ______ day of __________________,
2005.




________________________________________
Notary Public


My Commission Expires: _______________





